DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 8-9, filed 2/27/2021, with respect to claims 1-8 and 10-15 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 12/30/2020.
3.	Applicant's amendment filed on 2/27/2021 has been considered and entered for the record. 
4.	Claims 1-8 and 10-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/4/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
5.	Claims 1-8 and 10-20 are allowed and have been re-numbered 1-19.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 16, the prior art of record fails to anticipate or suggest or render obvious a battery management system ("BMS"), comprising: a metal-oxide-semiconductor ("MOS") switch circuit; a connection board coupled with each of a pack of cells, the MOS switch circuit being configured to, through the connection board, switch on/off each of the pack of cells; and one or more processors, individually or collectively, configured to: obtain at least one property of the pack of cells; update at least one controlling parameter of the BMS, based on the property, for protecting the pack of cells; and in response to the updated at least one controlling parameter, control the MOS switch circuit to switch on/off at least one selected cell of the cells to form a first portion of the cells in a parallel connection and/or a second portion of the cells in a serial connection to obtain at least one of a desired capacity, a desired charge rate, a desired discharge rate, a desired voltage system, or a desired lifecycle of the pack of cells; wherein these limitations are in combination and coupled with the rest of the limitations of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723